DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
The argument that the 35 U.S.C. rejections of claims 1, 7, and 8 relies on the replacing of the fan of Iwata et al. (JP 2007-127089) with the fan of Liao (US 6,884,003) is not persuasive as the modification of Iwata et al. merely required the change of the shape of the bell mouth (the teaching of Liao). Additionally ‘a region’ can be broadly interpreted as any space as it just required to be a region of space and if the cutback area of the bell mouth of Liao is taken as shown in Fig. 3 would still create “a distance from the rotation axis of the centrifugal fan to the end of the first region being greater than a distance from the rotation axis to the end in the second region,” as required by the claims.
The argument that, “one of ordinary skill in the art would not find it obvious to combine a fan designed for heat discharge in a computer with a blower used for air handling in a building,” is not persuasive. As both Iwata et al. and Liao disclose centrifugal fans with axial inlets and radial outlets that operate on elastic fluids (e.g. air/gas/atmosphere); and a person of ordinary skill in the art would, in fact, look to other centrifugal fans with axial inlets and radial outlets for inspiration to improve the operation of their device or invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “FR” with the requisite datum as shown in the remarks (Fig. 4 / Page 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Pg. 9, lines 24-end and Pg. 10 line 1 appear to be the section that describes in detail the distance between downstream ends of the bell mouth and the rotational axis “X” of the fan. There is no mention of the relationship between the distance between the fan and the downstream ends of the bell mouth. The applicant appears to be relying upon a reference figure that has been added in the remarks (12/22/2020, Page 9) as the only basis for the claim as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of Iwata et al. (JP 2007/127089 A) in view of Liao (US Patent 6,884,033 B2).

Regarding claims 1 and 7,






    PNG
    media_image1.png
    689
    993
    media_image1.png
    Greyscale


However, Iwata et al. does not teach or suggest, a distance from the rotation axis of the centrifugal fan to the end in the first region is greater that a distance from the rotation axis to the end in the second region.

Liao teaches a volute shaped inlet region disposed on a centrifugal fan (Fig. 3; Col. 2 lines 61-end discuss that inclusion of a volute shaped inlet can increase the set-up air current by increasing a pressure difference between the inlet and outlet, which in turn increases the efficiency of the fan, and reduces noise), with the region that has the end of the volute at a closer distance to axis of rotation is near the tongue region (see annotated image 2 below), and a distance from the rotational axis of the centrifugal fan to the end of the first region is greater than a distance from the rotational axis to the end in the second region (see annotated image 2 below).





    PNG
    media_image2.png
    600
    568
    media_image2.png
    Greyscale




Regarding claim 8, the combination of Iwata et al. and Liao disclose all of claim 1 as above, including: A refrigeration cycle apparatus (Iwata et al., [0001]) comprising a centrifugal blower according to claim 1.
Regarding claim 9, the combination of Iwata et al. and Liao disclose all of claim 1 as above, wherein the second region is a part of the bell mouth that is closer to the outlet of the casing than any part of the bell mouth (Iwata et al., Fig. 11 the second region of the bell mouth as closer to the outlet of the casing than any other part).

Regarding claim 10, the combination of Iwata et al. and Liao disclose all of claim 1 as above, wherein, in the second region, a distance from the rotational axis of the centrifugal fan to the centrifugal fan is less than the distance from the rotational axis of the centrifugal fan to the end, as measured in a radial direction of the centrifugal fan (Liao, Fig. 6; Col. 3 lines 1- 9 teach a different embodiment of a the volute style bell mouth with a change in the distance between the axis of rotation and the fan and the axis of rotation of the casing, the concept that a volute bell mouth increasing the pressure, efficiency, and lowering the noise produced has not changed, but Liao continues on to teach that a generally larger volute intake / bell mouth 10 may be used).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. and Liao as applied to claim 1 as above, and further in view of Kinsworthy (US Patent 3,407,995).

The combination of Iwata et al. and Liao disclose all of claim 1 as above.

However, Iwata et al. and Liao do not teach or suggest where, the casing has a second wall facing the first wall with the centrifugal fan therebetween in a direction of the rotation axis, the first wall has in a radial direction of the rotation axis a first outer peripheral portion connected to the first region, and a second outer peripheral portion connected to the second region, and in a direction extending along the rotation axis, a distance between the first outer peripheral portion and the second 

Kinsworthy teaches a case for a blower assembly, the casing has a second wall (11) facing the first wall (25) with the centrifugal fan therebetween in a direction of the rotation axis (16), the first wall has in a radial direction of the rotational axis, a first outer peripheral portion connected to the first region (see annotated image 3 below), and a second outer peripheral portion connected to the second region (see annotated image 3 below), and in a direction extending along the rotation axis (see annotated image 3 below), a distance between the first outer peripheral portion (See Distance 1 annotated image 3 below) and the second wall is greater than a distance between the second outer peripheral portion and the second wall (see Distance 2 in annotated image 3 below). Kinsworthy also teaches, wherein in the casing, a space between an inner surface of the casing located outside the centrifugal fan in the radial direction and the centrifugal fan in an air duct (35, 36), and a sectional area of the air duct (Xa) in a cross section including the rotational axis increases from the tongue towards forward in the direction of rotation (Fig. 2 shows the cross sectional area of the duct increasing around the volute of the fan casing), and at least a part of at least one of the first outer peripheral portion and the second wall is formed such that a distance between the first outer peripheral portion and the second wall gradually becomes smaller as apart from the rotational axis in a direction extending along the rotational axis (Fig. 2 shows the distance between the peripheral portion and the second wall decreasing along the rotational axis in the direction of the outlet). 




    PNG
    media_image3.png
    648
    945
    media_image3.png
    Greyscale



	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined references of Iwata et al. and Liao to have this central raised portion on the fan casing as taught by Kinsworthy, as both Iwata et al. and Kinsworthy disclose double inlet centrifugal blower wheels, and one of ordinary skill would appreciate that "In operation, the air is thrown centrifugally from the blower wheel and is forced into the raised portion where the side walls thereof prohibit the air from flowing outwardly towards the ends of the blower wheel where it would renter the blow wheel. The raised portion thus receives the very high pressure air and gradually expands it around the blower wheel without letting it create the vortexes described above. At the same time, the 

Regarding claim 2, the combination of Iwata et al. and Liao in view of Kinsworthy teach all of claim 1 as above, wherein the casing has a second wall (Kinsworthy, 11) facing the first wall (Kinsworthy, 25) with the centrifugal fan therebetween in a direction of the rotation axis (Kinsworthy, 16), the first wall has in a radial direction of the rotational axis, a first outer peripheral portion connected to the first region (see annotated image 3 above), and a second outer peripheral portion connected to the second region (see annotated image 3 above), and in a direction extending along the rotation axis (see annotated image 3 above), a distance between the first outer peripheral portion (See Distance 1 annotated image 3 above) and the second wall is greater than a distance between the second outer peripheral portion and the second wall (see Distance 2 in annotated image 3 above).

Regarding claim 3, the combination of Iwata et al. and Liao in view of Kinsworthy teach all of claim 1 as above, wherein in the casing, a space between an inner surface of the casing located outside the centrifugal fan in the radial direction and the centrifugal fan in an air duct (Kinsworthy; 35, 36), and a sectional area of the air duct (Kinsworthy, Xa) in a cross section including the rotational axis increases from the tongue in the direction of rotation (Kinsworthy, Fig. 2 shows the cross sectional area of the duct increasing around the volute of the fan casing).

Regarding claim 4, the combination of Iwata et al. and Liao in view of Kinsworthy teach all of claim 1 as above, wherein the casing has a second wall facing the first wall with the centrifugal . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. and Liao as applied to claim 1 above, and further in view of the translation of Nagae et al. (JP 2012/211574 A).

	Iwata et al. and Liao teach all of claim 1 as above.

	However, Iwata et al. and Liao do not teach or suggest wherein the surface of the first region of the bell mouth has a plurality of first front portions each having a first curvature and a plurality of second front portions each having a curvature different from the first curvature, and the plurality of first front portions and the plurality of second front portions are arranged along an outer perimeter of the opening.

	Nagae et al. teaches a bell mouth of a centrifugal fan wherein the surface of the first region of the bell mouth has a plurality of first front end portions (27, Fig. 6) each having a first curvature, and a plurality of second front portions each having a curvature different from the first curvature (25, Fig. 6), and the plurality of first front portions and the plurality of second front portions are arranged 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inlet and bell mouth as taught by Iwata et al. and Liao to have the wall portions (27) of Nagae et al. on the interior portion of the bell mouth, as all references are centrifugal fan arrangements and in the same field of endeavor, and one of ordinary skill would appreciate that "In this configuration, since the bell mouth has a plurality of wall portions, the wall portion serves as a resistance to the leak flow, and the amount of the leak flow can be reduced. Moreover, since the direction of the leak flow can be brought closer to the direction of the main stream, it is possible to suppress the main stream from being disturbed when the leak flow merges with the main stream. As a result, it is possible to suppress a decrease in fan efficiency. In addition, a noise reduction effect can be expected." (Nagae et al. [0012]).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. and Liao as applied to claim 1 as above, and further in view of Sanders et al. (US Patent 3,033,307 A).

	Iwata et al. and Liao teach all of claim 1 as above.

	However, Iwata et al. and Liao do not teach or suggest, wherein the surface of the first region of the bell mouth has a plurality of recesses.

	Sanders et al. teaches a noise attenuating apparatus in a fluid medium with a plurality of recesses (14) with a fiber glass backer (16) around the surface of a bell mouth (Fig. 1) to attenuate noise in the inlet fluid stream with either an absorbent material or resonant chambers (Col. 3, lines 25-30).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bell mouth inlet of Iwata et al. and Liao with the plurality of recesses of Sanders et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that, "For subjecting the noise carrying medium passing through passageway 15 to the acoustic treatment provided by the splitter interiors, the contoured surfaces 12 and 13 are perforated as by holes 14, so that acoustic energy is coupled to the absorbent material or resonant chambers to provide attenuation." (Col. 3, lines 25-30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745